                 Case 19-11938-LSS             Doc 305        Filed 04/15/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


 In re:                                                   Chapter 7

 UBIOME, INC.,1                                           Case No. 19-11938 (LSS)

                              Debtor.                     Ref. Docket No. 294




  ORDER GRANTING FIRST INTERIM APPLICATION OF FTI CONSULTING, INC.
        FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
           FOR DATA RECOVERY SERVICES TO THE TRUSTEE
       FOR THE PERIOD JANUARY 20, 2020 THROUGH MARCH 6, 2020

                  Upon consideration of the First Interim Application for Compensation and for

Reimbursement of Expenses for the Period from January 20, 2020 through March 6, 2020 (the

“Application”) filed by FTI Consulting, Inc. (“FTI”), as provider of data recovery services for

Alfred T. Giuliano, the Chapter 7 Trustee (the “Trustee”) in the above-captioned case, for

interim compensation for services rendered and reimbursement of reasonable expenses, as more

fully set forth in the Application; and the Court having reviewed the Application and finding

that: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (b)

notice of the Application, and any hearing on the Application, was adequate under the

circumstances; and (c) all persons with standing have been afforded the opportunity to be heard

on the Application. Accordingly, it is hereby ORDERED THAT:

                  1.         The Application is GRANTED, on an interim basis.




1 The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019). The headquarters
for the above-captioned Debtor is located at 360 Langton Street, Suite 301, San Francisco, CA 94103.



DOCS_DE:227865.2 31271/001
                 Case 19-11938-LSS            Doc 305      Filed 04/15/20     Page 2 of 2




                 2.          The Trustee in the above-captioned case is authorized to pay to FTI the

sum of $47,512.50 as compensation for services rendered by FTI for the period January 20, 2020

through March 6, 2020.

                 3.          This Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                            LAURIE SELBER SILVERSTEIN
       Dated: April 15th, 2020                              UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware




                                                       2
DOCS_DE:227865.2 31271/001
